DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1, 2, 4-9 and new claim 25-35, submitted on 04/08/2021 are under examination. 
Claim 3 and 10-18 are cancelled.
Claim 19 and 20 are withdrawn from examination.
Claim 1, 2, 4-9 and 25-35 are rejected.

Information Disclosure Statement
The information disclosure statement filed 11/09/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL cite no. 1-3, and 6-7 are not translated in English; NPL cite no. 4 and 5 are not in the file wrapper, missing NPL; and NPL cite no. 15 and 16 do not have dates on IDS, submitted on 11/09/2020.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Withdrawn Rejections
The objection set forth in previous office action has been withdrawn in light of Applicants’ amendment. 
The 112, second paragraph rejections over claim 1-18 have been withdrawn in light of Applicants’ amendments submitted on 04/08/2021. 
The 35 U.S.C. 103 rejections over claim 1, 2, 5 and 6-17 as being unpatentable over Lewis et al. (US 2007/0037267 A1) and in view of Prevost et al. (US 8,093,023 B1) have been withdrawn in light of Applicants’ amendments to recite new limitations in claim 1, as submitted on 04/08/2021. 

Claim Objections
Claim 1 and 7 are objected to because of the following informalities:  
in claim 1 (line 8), the phrase “…β-prolamin, γ-prolamin…” should be “…the β-prolamin, the γ-prolamin…” since antecedent basis have been established in line 2-3; 
in claim 1 (line 10), the term “…α-prolamin…” should be “…the α-prolamin…” since antecedent basis have been established in line 2; and
in claim 1 (line 12) and claim 7 (line 1), the term “the filtration” should be “the first filtration” to be consistent with claim language set forth in claim 1 (line 9);
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 9 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claim 8, the recitation of “…wherein the raw material comprising macromolecular carbohydrates and during, before or after the step (2), treatment by hydrolase is used to completely hydrolyze or partially hydrolyze at least a part of macromolecular carbohydrates in the raw material, and performing second filtration by using the difference in particle size to remove the hydrolysate…” is confusing, because the raw material comprising macromolecular carbohydrates in the independent claim 1, wherein the raw material with “…optionally comprising macromolecular carbohydrates…” hence if macromolecular carbohydrates is optional, it is unclear how claim 8 recitation farther limits claim 1. The claim is indefinite. Claim 9 and 31-35 are also rejected since the claim is depended upon claim 8, for indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1, 2, 4, 5, 6,  7, 8, 9 and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267 A1) and in view of Prevost et al. (US 8,093,023 B1) and Nielsen (US 6,026,983) as evidenced by Krishnan et al.
Regarding claim 1, 2, 4, 7, 8, 25 and 26, Lewis et al. (Lewis) discloses a method of fractionating plant material as raw material to obtain distillers dried grain with increased levels (enhanced) of protein zein (prolamins) (‘267, [0002], [0035]). Lewis discloses the raw material is cereal grain including corn which also known as maize (‘267, [0011], [0033], claim 3 and 5) contains zein (prolamins) (‘267, [0119]) and corn fiber (non-prolamins). Lewis’ corn, maize contains α-prolamins, β-prolamins, and γ-prolamins as evidenced by Krishnan et al.  
Lewis discloses the method comprises grinding (milling) the raw material, corn (‘267, [0025], claim 7) and mixing with liquid (slurrying) (‘267, [0039]-[0041]) in saccharification (‘267, [0037]-[0038]). Lewis’s step of mixing the liquid (slurrying) is also considered a washing step of the raw material, corn.  Lewis teaches the saccharification (protease treatment) includes adding protease to increase effectiveness of the method (‘267, [0081], claim 21 and 22).  With respect to new limitation in claim 1, “…the protease is one or more selected from the group consisting of carboxyl protease, serine protease, metalloprotease and thiol protease…”, Lewis discloses the saccharification (protease treatment) includes adding the protease to increase effectiveness of the method (‘267, [0081], claim 21 and 22). Lewis does not explicitly discloses the protease is Aspergillus carboxyl protease. However, Nielsen discloses a method of obtaining protein hydrolysates (‘983, col. 1, ln. 13-20) from raw material corn gluten, zein (‘983, col. 6, ln. 48-55). Nielson discloses the method comprising using peptidoglutaminase, stain of Aspergillus (Aspergillus carboxyl protease) (‘983, col. 4, ln. 21-54). Nielsen Aspergillus (Aspergillus carboxyl protease) (‘983, col. 4, ln. 21-54) in Lewis’ method to ensure a protein hydrolysates (‘983, col. 1, ln. 13-20) from raw material corn gluten, zein (‘983, col. 6, ln. 48-55) as taught by Nielson. 
Modified Lewis does not explicitly discloses the saccharification (protease treatment) to hydrolyze at least a part of the β-prolamin, the γ-prolamin and the non-prolamin wherein by increasing an amount of the α-prolamins compared to the hydrolyzed part of the β-prolamin, the γ-prolamin and the non-prolamin; however, Lewis teaches similar components, corn, maize and protease stain of Aspergillus (Aspergillus carboxyl protease)  in the same manner as claimed, therefore it is expected Lewis’s process in the saccharification (protease treatment) to hydrolyze at least a part of the β-prolamin, the γ-prolamin and the non-prolamin as much as Applicants’.
Modified Lewis discloses the method comprising centrifugation (filtration) (‘267, [0086]]) including an embodiment of removing by size classification (‘267, [0087]) after the saccharification (protease treatment). Lewis does not explicitly the centrifugation (filtration) includes a difference in particle size to remove hydrolysate to obtain a crude product in which the α-prolamin is enriched.  However, Prevost et al. (Prevost) discloses a method of fractionating and recovering value-added products from raw material, corn (‘023, col. 2, ln. 14-51), including various filtration steps to recover the value added by-product, wherein the value added by-product includes zein protein enriched product (‘023, col.3, ln. 18-23). Prevost teaches the filtration steps comprising filter sizes by ultrafiltration and filter membranes to separate zein corn protein from non-zein corn proteins (‘023, col. 8, ln. 16-67, col. 9, 1-20). With respect to new limitation in claim 1, wherein “… the filtration is performed by using a filtration pore size of 1 um - 80 um or a membrane filtration pore size of 10 nm - 10 um…”, Prevost teaches the filtration through a 0.1 – 10  micron membrane (‘023, Abstract), which corresponds to 100 With respect to claim 7, Prevost’s membrane filtration pore size range of 1 – 10 micron membrane (‘023, Abstract), which corresponds to 100 nm - 10,000 nm, overlaps the cited range of 20 nm to 1um (20 nm to 1,000 nm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Lewis and Prevost are of the same field of endeavor of fractionating raw material, corn to obtain corn zein product. It would have been obvious to one of ordinary skill in the art to be motivated to using Prevost’s filtration steps comprising the filter sizes by the ultrafiltration and the filter membranes in Lewis’s method at the time of the filing of the claimed invention, to ensure separating the zein corn protein from the non-zein corn proteins as (‘023, col. 8, ln. 16-67, col. 9, 1-20) as taught by Prevost. 
Modified Lewis does not discloses a use organic solvents in the method. Modified Lewis discloses the method comprising drying wet cake to obtain the distillers dried grain with increased levels (enhanced) of protein zein (prolamins) (‘267, [0089]-[0091], [0112]), wherein the drying step is considered a dewatering step. Modified Lewis’ distillers dried grain with increased levels (enhanced) of protein zein (prolamins) (‘267, [0002], [0035]) is a final protein product. 
 Regarding claim 5, 27 and 28, modified Lewis discloses adding sulfuric acid (sulfur-containing compound) (‘267, [0046]) which contains a free thiol group. Lewis’ sulfuric acid is considered a reagent composition as much as Applicants’. With respect to claim 28, which is depended upon claim 5, wherein metal ion or metal chelator is optionally as cited in claim 5; hence claim 28 is not a positive limitation. 
Regarding claim 6, 29, 30, 33, 34 and 35, modified Lewis discloses the saccharification (hydrolase treatment) (‘267, [0037]) is conducted under a pH of about 4.9 to about 5.3 (‘267, [0046]), which is in range with the cited range of pH 3.5 to 10.5. Modified Lewis discloses a temperature of about With respect to claim 6 and 29, Modified Lewis does not discloses a time period however it well in the preview of one of ordinary skill in the art to adjust a time period, including the cited time to ensure a complete reaction in modified Lewis’ process, absence a clear and convincing argument or evidence to the contrary. With respect to claim 34 and 35, which is depended upon claim 33, wherein metal ion or metal chelator is optionally as cited in claim 33; hence claim 34 and 35 are not a positive limitation.
Regarding claim 9, 31, and 32, modified Lewis discloses the method of adding alpha amylase, which is an acid fungal amylase (‘267, [0052]-[0053]), Aspergillus species during the saccharification (hydrolase treatment) (‘267, [0037]). 
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 
Applicant asserts “…Lewis does not disclose that the use of specific proteases and membrane filtration to process raw materials can increase the content of a-prolamin in the final product. Lewis does not disclose or teach all of the elements of claim 1. Further, it would have been impossible to arrive at the technical solution of the amended claim 1 based on Lewis. Amended claim 1 is non-obvious over Lewis…
Prevost or [Nielsen] also did not disclose that the use of specific proteases and membrane filtration to process the raw materials can increase the content of a-prolamin in the final product…”.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lewis teaches the saccharification (protease treatment) includes adding protease to increase effectiveness of the method (‘267, [0081], claim 21 and 22).  With respect to new limitation in claim 1, “…the protease is one or more selected from the group consisting of carboxyl protease, serine protease, metalloprotease and thiol protease…”, Lewis discloses the saccharification 
Modified Lewis does not explicitly discloses the saccharification (protease treatment) to hydrolyze at least a part of the β-prolamin, the γ-prolamin and the non-prolamin wherein by increasing an amount of the α-prolamins compared to the hydrolyzed part of the β-prolamin, the γ-prolamin and the non-prolamin; however, Lewis teaches similar components, corn, maize and protease stain of Aspergillus (Aspergillus carboxyl protease)  in the same manner as claimed, therefore it is expected Lewis’s process in the saccharification (protease treatment) to hydrolyze at least a part of the β-prolamin, the γ-prolamin and the non-prolamin as much as Applicants’.
Modified Lewis discloses the method comprising centrifugation (filtration) (‘267, [0086]]) including an embodiment of removing by size classification (‘267, [0087]) after the saccharification (protease treatment). Lewis does not explicitly the centrifugation (filtration) includes a difference in particle size to remove hydrolysate to obtain a crude product in which the α-prolamin is enriched.  However, Prevost et al. (Prevost) discloses a method of fractionating and recovering value-added products from raw material, corn (‘023, col. 2, ln. 14-51), including various filtration steps to recover the value added by-product, wherein the value added by-product includes zein protein enriched product .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792